                                                                  Case 3:16-cv-00638-MMD-WGC Document 116 Filed 08/18/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: melanie.morgan@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                             7
                                                                 Attorneys for plaintiff and counter-defendant
                                                             8   Nationstar Mortgage LLC
                                                                                              UNITED STATES DISTRICT COURT
                                                             9
                                                                                                      DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE LLC,                              Case No.: 3:16-cv-00638-MMD-WGC
                      LAS VEGAS, NEVADA 89134




                                                            12                          Plaintiff,
AKERMAN LLP




                                                            13   vs.                                                   ORDER GRANTING
                                                                                                                       MOTION TO REMOVE ATTORNEY
                                                            14   RAVENSTAR       INVESTMENTS,     LLC;                 FROM ELECTRONIC SERVICE LIST
                                                                 NICHOLAS      HEATHMAN;     HIGHLAND
                                                            15   RANCH HOMEOWNERS ASSOCIATION; and
                                                                 GAYLE A. KERN & ASSOCIATES, LTD.,
                                                            16   d/b/a KERN & ASSOCIATES, LTD.,
                                                            17                          Defendants.
                                                            18   RAVENSTAR INVESTMENTS,                LLC       and
                                                                 NICHOLAS HEATHMAN,
                                                            19
                                                                                        Counterclaimants,
                                                            20
                                                                 vs.
                                                            21
                                                                 NATIONSTAR MORTGAGE LLC,
                                                            22
                                                                                         Counterdefendant.
                                                            23
                                                                 RAVENSTAR INVESTMENTS, LLC,
                                                            24
                                                                                        Crossclaimant,
                                                            25
                                                                 vs.
                                                            26
                                                                 HIGHLAND     RANCH              HOMEOWNERS
                                                            27   ASSOCIATION,

                                                            28                           Cross-defendant.

                                                                 52194292;1
                                                                 54255986;1
                                                                  Case 3:16-cv-00638-MMD-WGC Document 116 Filed 08/18/20 Page 2 of 2




                                                             1   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2                PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law

                                                             3   firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.

                                                             4                Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                             5   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             6   in this action should continue to be directed to Melanie D. Morgan, Esq. and Scott R. Lachman Esq.

                                                             7                DATED this 18th day of August, 2020

                                                             8
                                                                                                                AKERMAN LLP
                                                             9
                                                                                                                /s/ Scott R. Lachman
                                                            10                                                  MELANIE D. MORGAN, ESQ.
                                                                                                                Nevada Bar No. 8215
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  SCOTT R. LACHMAN, ESQ.
                                                                                                                Nevada Bar No. 12016
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  1635 Village Center Circle, Suite 200
AKERMAN LLP




                                                                                                                Las Vegas, Nevada 89134
                                                            13
                                                                                                                Attorneys for plaintiff       and       counter-defendant
                                                            14                                                  Nationstar Mortgage LLC
                                                            15

                                                            16                                             COURT APPROVAL
                                                            17                IT IS SO ORDERED. Date:
                                                            18                August 18, 2020.
                                                            19                                                          ___________________________________
                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                            20                                                          Case No.: 3:16-cv-00638-MMD-WGC
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 54255986;1
